Citation Nr: 0614681	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-01 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a claim for service connection for a dental disorder 
secondary to trauma, to include for dental treatment 
purposes.

2.  Entitlement to service connection for a dental disorder 
secondary to trauma, to include for dental treatment 
purposes.

3.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in November 2001, November 
2002, and December 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In 
June 2005, the veteran testified at a hearing before a 
Decision Review Officer (DRO); a copy of the transcript is 
associated with the record.  In a November 2005 rating 
decision, the RO granted service connection for bilateral 
hearing loss and tinnitus, and those issues are no longer on 
appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The issue of service connection for a dental disorder, to 
include for dental treatment purposes is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a November 1974 decision, the Board denied service 
connection for a dental disorder secondary to trauma, to 
include for dental treatment purposes.

2.  Evidence added to the record since the November 1974 
Board decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to fairly decide the merits of the appellant's 
claim.

3.  There is no competent medical evidence showing the 
veteran has a sinus disorder that is related to service.


CONCLUSIONS OF LAW

1.  The November 1974 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been received since the 
November 1974 Board decision sufficient to reopen the 
appellant's claim for service connection for a dental 
disorder secondary to trauma, to include for dental treatment 
purposes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (effective prior to August 29, 2001).

3.  Claimed sinus disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to his service connection claim for a sinus 
disorder, the Board notes that at his June 2005 hearing, the 
veteran and his representative requested a medical 
examination.  The duty to assist includes providing medical 
examinations or obtaining medical opinions if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  In the present case, 
since there is no evidence of a current diagnosed sinus 
disorder or persistent or recurrent symptoms of such a 
disorder, the Board finds that an examination is not 
warranted.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. 
§ 3.159(c)(4).  Service medical records, a September 2002 
private doctor's statement, VA and non-VA treatment records, 
and lay statements have been associated with the record.  VA 
has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the appellant's claim and 
VA has satisfied, to the extent possible, the duty to assist.  
The veteran has also been provided the opportunity to present 
testimony at an RO hearing and a transcript of the hearing 
testimony is of record.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's service connection claim for a sinus 
disorder.

An October 2002 letter satisfied VA's notice requirements for 
elements (1), (2) and (3) above, but it is unclear from the 
record whether the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his claim 
prior the initial RO decision.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence for 
his service connection claim for a sinus disorder, for the 
following reasons.  In the October 2002 letter, the RO 
informed the appellant what additional information or 
evidence was needed to support his claim, and asked him to 
notify the RO if there was any other evidence or information 
that he thought would support his claim so that the RO could 
attempt to obtain it for him.  In addition, this letter 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.  Finally, 
in a November 2005 letter the appellant was asked to submit 
to the RO any evidence or information in his possession 
pertaining to his claim.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection was granted on appeal.  However, in light 
of the Board's determination that the criteria for service 
connection for a sinus disorder has not been met and that new 
and material evidence sufficient to open the claim of service 
connection for a dental disorder has been presented, no 
effective date or disability rating will be assigned for 
either issue, so there can be no possibility of any prejudice 
to the claimant under the holding in Dingess/Hartman.  
Neither the appellant or his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.

For the above reasons, to the extent required for a decision 
as to whether the veteran's claim for service connection for 
dental trauma is reopened, the Board finds that any defect in 
notice or assistance to the veteran is not prejudicial to the 
appellant, given the favorable disposition of the appeal, and 
the Board may proceed to finally decide the two issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
dental disorder.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In this regard, in September 1974, the Board denied service 
connection for a dental disorder.  The Board found that 
service connection was warranted for missing teeth numbers 2, 
7, 8 and 32, for which he was treated on a one-time basis 
subsequent to his discharge, and that dental trauma was not 
manifested during service.  The Board decision is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2005).  In 
a November 2001 rating decision and subsequent rating 
decisions, the RO determined that no new and material 
evidence had been received to reopen the appellant's claim.  
The appellant perfected an appeal to the Board.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  Second, if VA 
determines that the evidence is new and material, VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.  The Board has reviewed all the 
evidence of record, and for the reasons and bases set forth 
below concludes that new and material evidence sufficient to 
reopen the appellant's claim for service connection for a 
dental disorder has been received.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).
 
The evidence received since the November 1974 rating decision 
includes a September 2002 private doctor's statement that the 
veteran received trauma in the military resulting in the 
extraction of three teeth.  This statement is based on a 
panoramic x-ray of the veteran's jaw.  In a December 2002 
statement and in his June 2005 testimony, the veteran asserts 
that this new technology shows trauma in the right cheek 
sinus area.  This evidence is new, since it is not redundant 
of any other evidence previously considered.  Moreover, it is 
material as it bears directly and substantially upon the 
specific matter under consideration.  This evidence is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  
Accordingly, the appellant's service-connection claim for a 
dental disorder to include for dental treatment purposes is 
reopened.  To this extent, the appeal is granted.

Service Connection Claim

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

The veteran contends that he has a sinus disorder that is a 
result of dental trauma he suffered while in service.

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence of any current sinus 
disorder.  The veteran's service medical records show 
treatment for sinusitis but clinical findings were normal for 
ear, nose and throat abnormalities on his October 1945 
separation examination report.  In September 2002 statement, 
a family practitioner indicates that the veteran has right 
maxillary sinus damage, but he did not diagnose a sinus 
disorder.  Moreover, there is no evidence in the record to 
show that the veteran has received any medical treatment for 
a sinus disorder.  In fact, the veteran testified in June 
2005 that he does not have any sinus problems, and that he is 
not receiving, and does not currently need, medical treatment 
for his sinuses.  This is confirmed by VA treatment records 
showing no complaints of, or treatment for, a sinus disorder.  
In addition, these records reflect no prescriptions for 
treatment of a sinus disorder.

In terms of the veteran's own statements and testimony and 
the statements made by his representative included in the 
record, they, as lay people with no apparent medical 
expertise or training, are not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the service-
connection claim for a sinus disorder is denied as the 
evidence fails to establish that the veteran currently has 
any diagnosed condition.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for a dental disorder secondary to trauma, 
to include for dental treatment purposes, has been received 
and the claim is reopened.  To this extent, the appeal is 
granted.

Service connection for a sinus disorder is denied.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for a dental disorder, the claim 
is REMANDED for de novo review. 

Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 
(1993), a claim for service connection is also considered a 
claim for VA outpatient dental treatment.  Direct service-
connection may be granted for dental disorders due to trauma; 
but other dental disorders may be service-connected for one-
time dental treatment purposes.  It appears that the veteran 
is claiming service connection due to trauma for dental 
treatment purposes (that is, for replacement of his partial 
denture).

According to the law and regulations in effect after World 
War II, dental treatment could be authorized for veterans who 
had a service-connected dental disability and/or who were 
pursuing a course of vocational training authorized under 
Public Law 16, 78th Congress, and who required dental 
treatment to prevent the interruption of training.  38 U.S.C. 
§ 479 (1946); 38 C.F.R. §§ 2.1105, 2.1108 (1947); 38 C.F.R. 
§§ 17.123 (e), 17.129(e) (1949).  Effective January 1, 1958, 
Congress repealed these provisions and crafted a much 
narrower provision of dental benefits.  In sum, the law which 
became effective in 1958 provided for outpatient dental 
services and treatment to be furnished only for a dental 
disability (1) which is service-connected and compensable in 
degree; (2) which is service-connected but not compensable, 
if it is shown to have been in existence at the time of 
discharge from active service and if application for 
treatment is made within one year after discharge; (3) which 
is service connected due to combat wounds or other service 
trauma, or of a former prisoner of war; (4) which is 
associated with and is aggravating a disability resulting 
from some other disease or injury which was incurred in or 
aggravated by active service, or (5) from which a veteran of 
the Spanish-American War is suffering. 38 U.S.C. § 2512 (1952 
& Supp. 1958).  This version of the law essentially remains 
in force today with few changes.
 
Generally, veterans who were discharged before September 31, 
1981, are eligible for one-time correction of noncompensable 
service-connected dental conditions, if the application for 
such treatment was filed within one year after discharge from 
service.  (The current, 90-day time period for filing a 
dental claim became effective October 1, 1981, pursuant to 
section 2002(a)(1)(B) of Pub. L. No. 97-35.).  Otherwise, a 
veteran must qualify under another of the categories 
specified in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
Included in these categories are treatment for compensable 
service-connected dental disorders, which involve only very 
severe disabilities such as loss in whole or in part of a 
bone structure in the mouth (see 38 C.F.R. §§ 4.149, 4.150), 
dental disorders due to service trauma, dental disorders 
aggravating service-connected disabilities, and dental 
disorders of former prisoners of war.  Additionally, dental 
treatment may be provided in cases where a dental condition 
has been professionally determined to be aggravating a 
disability from an associated service-connected disorder, for 
veterans who are in receipt of 100 percent disability 
compensation, veterans who are hospitalized or confined to a 
VA nursing home, as well as for veterans participating in VA 
vocational rehabilitation programs.  38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.  For purposes of dental treatment, veterans 
having a service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment reasonably 
necessary for the correction of the service- connected dental 
disability.  38 C.F.R. § 17.162(c) (1998).
 
The provisions of these laws and regulations have remained 
substantially the same since the change in law described 
above, which became effective in 1958, with the exception of 
the 90-day time period for filing a dental claim which became 
effective October 1, 1981.  In 1996, the governing regulation 
was renumbered as 38 C.F.R. § 17.161, without substantive 
changes.   See also, 3.381(2005).
 
In an April 1947 rating decision, the RO denied service 
connection due to dental trauma.  It appears that the June 
1947 authorization for dental treatment for teeth numbers 2, 
7, 8, and 32 was predicated upon the veteran's status as a 
student and represented a one-time authorization for 
treatment only.  This conclusion appears plain from a review 
of the authorization form, indicating that the veteran was 
eligible for the dental treatment under P. 16, for a period 
of 48 months.  This treatment was completed in July 1947.
 
In December 1948, the RO received a copy of a service medical 
record from the Adjutant General Office (AGO) showing that 
the veteran was hospitalized in September 1945 after a blow 
to the cheek for cystitis.  In a January 1949 rating 
decision, the RO confirmed that the veteran's cystitis was 
not subject to service connection.
  
When the veteran re-applied for dental treatment in 1961, he 
had ceased attending school and thus had lost his status as 
treatment-eligible under the educational provision of the 
regulation.  Based upon a review of his service medical 
records and the claims file, in a January 1962 administrative 
decision, the RO determined that he had already received the 
one-time treatment in July 1947, and thus was ineligible for 
out-patient dental treatment for problems involving those 
teeth.  The RO confirmed its decision in February 1962.
 
He re-applied for service connection due to dental trauma in 
March 1974.  In an April 1974 rating decision the RO again 
denied service connection for dental trauma due to being 
kicked in the mouth at Lowry Air Force Base.  The veteran 
appealed this decision.  In a November 1974 decision, the 
Board affirmed the previous denials.
 
When the veteran sought authorization for dental treatment in 
1961and 1974, the new, more restrictive laws and regulations 
were in place.
 
Thus, when the veteran submitted a new claim for service 
connection for dental trauma for purposes of dental treatment 
in January 2001, his VA status was that of a veteran who had 
been adjudicated as having four service-connected teeth rated 
as noncompensable for one-time dental treatment purposes only 
based on his receipt of vocational rehabilitation training, 
which had been performed in July 1947.

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or an effective date, 
or to establish entitlement to dental treatment benefits 
under the holdings of Dingess/Hartman and Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  38 C.F.R. §§ 3.159(b)(1), 
3.381, 17.161 (2005).  On remand, VA must do so.

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The September 2002 doctor's statement opined 
that the veteran received trauma in service which resulted in 
the extraction of four teeth based on the veteran's self-
reported history and recent dental x-rays.  On remand, a 
medical review and opinion should be sought regarding whether 
the veteran's dental disorder was due to in-service trauma.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2005)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes an explanation as to: (1) the 
information or evidence needed to 
establish entitlement to dental treatment 
benefits pursuant to 38 C.F.R. §§ 3.381 
and 17.161, and (2) if service connection 
is granted, a disability rating and an 
effective date as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After completion of 1 above, VA 
should make arrangements with the 
appropriate VA medical facility for the 
veteran's claims file to be reviewed by a 
dentist to provide an etiological 
opinion.  The examiner should furnish an 
opinion, as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the extraction of teeth 
numbers 2, 7, 8, and 32 was the result of 
in-service trauma, not the result of in-
service dental treatment.  After 
consideration of service medical records, 
the Board's November 1974 decision, and 
the September 2002 doctor's statement, 
the examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  Following completion of the above, VA 
should readjudicate the appellant's claim 
on a direct basis due to in-service 
trauma and for dental treatment purposes 
only.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, 
reflecting consideration of any new 
evidence, and all pertinent law and 
regulations, including the provisions of 
38 C.F.R. § 17.161 (2005).  A reasonable 
opportunity to respond should be afforded 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


